Exhibit 10.14
 
 
AspenBio Pharma, Inc.
Stock Option Agreement


AspenBio Pharma, Inc., a Colorado corporation (the “Company”), desiring to
provide to the person named below (the “Optionee”) an opportunity for an
investment in the Company and additional Option to pursue the success of the
Company, hereby grants to the Optionee, and the Optionee hereby accepts, an
incentive stock option (the “Option”) pursuant to the Company’s 2002 Stock
Incentive Plan, as amended (the “Plan”) to purchase the number of shares as
specified below (the “Option Shares”), during the term ending at midnight
(prevailing local time at the Company’s principal office) on the expiration date
of the Option specified below, at the option exercise price specified below
subject to and upon the following terms and conditions:


1.           Identifying Provisions.  As used in this Option, the following
terms shall have the following respective meanings:



 
Optionee:
[_______________]
 
Date of Grant:
[_______________]
 
Option Shares:
[_______________]
 
Exercise Price:
[_______________]
 
Expiration Date:
[_______________]



Exercisability Schedule:
 

 

 
Installment
(Number of Option Shares)
 
First Date Exercisable
Last Date Exercisable     [__________] [_____] [_____]      [__________] 
[_____] [_____]     [__________] [_____] [_____]  

 
2.           Exercisability.


Each Installment of the Option may be exercised only (a) on or after the date
for the Installment shown in the column on the Exercisability Schedule under the
caption “First Date Exercisable” (the Installment’s “Accrual Date”) in Section 1
and (b) on or before the date for the installments shown in the column on the
Exercisability Schedule under the caption “Last Date Exercisable” (the
Installment’s “Expiration Date”) in Section 1.  No Installment may be exercised
before its Accrual Date or after its Expiration Date.  An Installment which is
not exercised on or before its Expiration Date shall expire on the day after its
Expiration Date.  Each installment of the Option shall be subject to earlier
expiration as provided in Section 5.  In addition to the foregoing, the Option
may not be exercised unless and until the Plan is approved by the Company’s
shareholders. Additionally this stock option award is granted to you conditioned
upon the Company's receipt of the approval of the shareholders of the Company of
the amendment to the Plan to increase the number of shares available for awards
under the Plan within twelve months of your grant date.  If such approval is not
received, this award shall be terminated. 
 
 

 

--------------------------------------------------------------------------------


3.           Exercise Of Option.


(a)           All or part of the Option may be exercised by delivering to the
CFO \ Treasurer of the Company (i) a Notice And Agreement Of Exercise Of Option,
substantially in the form attached hereto as Exhibit A, specifying the number of
Option Shares with respect to which the Option is being exercised, and (ii) full
payment for these shares.  Payment shall be made by certified or bank cashier’s
check or by a wire transfer of immediately available funds.  Notwithstanding the
foregoing, no Option may be exercised unless the purchase price for the Option
Shares purchased is at least $2,000 or unless the entire remaining Option is
being exercised.


(b)           Promptly upon receipt of the Notice And Agreement Of Exercise Of
Option together with the full payment of the Option Price for the Option Shares
being purchased, the Company shall deliver to the Optionee a properly executed
certificate or certificates representing the Option Shares being purchased.


(c)           During the lifetime of the Optionee, the Options shall be
exercisable only by the Optionee; provided, that in the event of the legal
disability of an Optionee, the guardian or personal representative of the
Optionee may exercise the Options.


4.           Withholding Taxes.  The Company may take such steps as it deems
necessary or appropriate for the withholding of any taxes which the Company is
required by any law or regulation or any governmental authority, whether
federal, state or local, domestic or foreign, to withhold in connection with the
Option including, but not limited to, the withholding of all or any portion of
any payment owed by the Company to the Optionee or the withholding of issuance
of Option Shares to be issued upon the exercise of the Option.


5.           Expiration of Installments.  If the Optionee’s “Continuous Status
as an Employee or Consultant” as defined in the Plan is terminated for any
reason at a time when any Installment of the Option has not been exercised:


(a)           Each Installment which is not yet exercisable as of the date of
Optionee’s termination (the “Termination Date”) shall expire on the Termination
Date; and


(b)           Each Installment which is exercisable as of the Termination Date
shall expire 90 days after the Termination Date.


6.           Securities Laws Requirements.  No Option Share shall be issued
unless and until, in the opinion of the Company, there has been full compliance
with any applicable registration require­ments of the Securities Act of 1933,
any applicable listing requirements of any securities exchange on which stock of
the same class has been listed, and any other requirements of law or any
regulatory bodies having jurisdiction over such issuance and delivery.  Pursuant
to the terms of the Notice And Agreement Of Exercise Of Option (Exhibit A) that
shall be delivered to the Company upon each exercise of the Option, the Optionee
shall acknowledge, represent, warrant and agree as follows:
 
 

 

--------------------------------------------------------------------------------


(a)           All Option Shares shall be acquired solely for the account of the
Optionee for investment purposes only and with no view to their resale or other
distribution of any kind  (Note:  This provision will be applicable only if the
issuance of the Option Shares is not registered at the time of exercise of the
Options);


(b)           No Option Share shall be sold or otherwise dis­trib­uted in
violation of the Securities Act of 1933 or any other applicable federal or state
securities laws;


(c)           The Optionee shall report all sales of Option Shares to the
Company in writing on a form prescribed by the Company; and


(d)           If and so long as the Optionee is subject to reporting
requirements under Section 16(a) of the Securities Exchange Act of 1934 (the
"Exchange Act"), he shall (i) be aware that any sale by him or his immediate
family of shares of the Company's common stock or any of the Option Shares
within six months before or after any transaction deemed to be a "purchase" of
an equity security of the Company may create liability for him under Section
16(b) of the Exchange Act, (ii) consult with his counsel regarding the
application of Section 16(b) of the Exchange Act prior to any exercise of the
Options, and prior to any sale of shares of the Company's common stock or the
Option Shares, (iii) furnish the Company with a copy of each Form 4 and Form 5
filed by him, and (iv) timely file all reports required under the federal
securities laws.


(e)           No Option Shares may be sold, transferred or otherwise disposed of
prior to six months from the Date of Grant.


The restrictions described in Sections 6(a), (b), (c), (d), and (e) above, or
notice thereof, may be placed on the certificates representing the Option Shares
purchased, and the Company may refuse to issue the certificates or to transfer
the shares on its books unless it is satisfied that no violation of such
restrictions will occur.


7.           Transferability.  The Option shall not be transferable by the
Optionee, either voluntarily or involun­tarily, except by will or the laws of
descent and distribution.  Except as provided in the preceding sentence, any
attempt to transfer the Option shall void the Option.


8.           Adjustment By Stock Split, Stock Dividend, Etc.  If at any time the
Company increases or decreases the number of its outstanding shares of Common
Stock, or changes in any way the rights and privileges of such shares, by means
of the payment of a stock dividend or the making of any other distribution on
such shares payable in its Common Stock, or through a stock split or subdivision
of shares, or a consolidation or combination of shares, or through a
reclassification or recapitalization involving its Common Stock, the numbers,
rights and privileges of the shares of Common Stock included in the Option shall
be increased, decreased or changed in like manner as if such shares had been
issued and outstanding, fully paid and nonassessable, at the time of such
occurrence, and the Option Price shall be adjusted accordingly.
 
 

 

--------------------------------------------------------------------------------


9.           Common Stock To Be Received Upon Exercise.  Optionee understands
that the Company is under no obligation to register the issuance of the Option
Shares, the resale of the Option Shares, or the Option Shares, under the
Securities Act of l933, as amended (the "Securities Act"), and that in the
absence of any such registration, the Option Shares cannot be sold unless they
are sold pursuant to an exemption from registration under the Securities
Act.  The Company is under no obligation to comply, or to assist the Optionee in
complying, with any exemption from such registration requirement, including
supplying the Optionee with any infor­mation necessary to permit routine sales
of the Option Shares under Rule l44 of the Securities and Exchange
Commission.  Optionee also understands that with respect to Rule l44, routine
sales of securities made in reliance upon such Rule can be made only in limited
amounts in accordance with the terms and conditions of the Rule, and that in
cases in which the Rule is inapplicable, compliance with another exemption under
the Securities Act will be required.  Thus, the Option Shares will have to be
held indefinitely in the absence of registration under the Securities Act or an
exemption from registration.


10.           Privilege Of Ownership.  Optionee shall not have any of the rights
of a stockholder with respect to the shares covered by the Options except to the
extent that one or more certificates for such shares shall be delivered to him
upon exercise of the Options.


11.           Notices.  Any notices and other communications required or
permitted to be given under this Agreement shall be in writing, shall be deemed
to have been given to a party on the date of service if delivered personally, if
delivered to the address designated below, or if delivered by facsimile to the
number designated below, or shall be deemed to have been given on the fifth day
after mailing by registered or certified mail, postage prepaid, if mailed to the
party to whom notice is to be given, and shall be addressed as follows:


(a)           if to the Company:
 
AspenBio Pharma, Inc.
1585 S. Perry Street
Castle Rock, CO  80104


 
(b)
if to the Optionee:
At the address listed below his/her name on the last page of this Agreement.


Any party may change its address for purposes of this Section 11 by giving the
other parties written notice of the new address in the manner set forth above.


12.           No Employment Right.  Nothing in this Agreement shall be
considered to confer on the Optionee any right to continue in the Company’s
employ or to limit the Company’s right to terminate the Optionee’s employment.


13.           2002 Stock Incentive Plan.  This Option is subject to, and the
Company and the Optionee agree to be bound by, all of the terms and conditions
of the Plan under which this Option was granted, as the same shall have been
amended from time to time in accordance with the terms thereof.  Pursuant to the
Plan, the Board of Directors of the Company, or its Committee established for
such purposes is vested with final authority to interpret and construe the Plan
or this Option, and is authorized to adopt rules and regulations for carrying
out the Plan.  A copy of the Plan in its present form is available for
inspection during business hours by the Optionee at the Company’s principal
office.
 
 

 

--------------------------------------------------------------------------------


14.           General Provisions.  This instrument (a) contains the entire
agreement between the parties, (b) may not be amended nor may any rights
hereunder be waived except by an instrument in writing signed by the party
sought to be charged with such amendment or waiver, (c) shall be construed in
accordance with, and governed by, the laws of Colorado, and (d) shall be binding
upon and shall inure to the benefit of the parties and their respective personal
representatives and assigns, except as above set forth.  All pronouns contained
herein and any vari­ations thereof shall be deemed to refer to the masculine,
feminine or neuter, singular or plural as the identity of the parties hereto may
require.


15.           Effective Date.  This Agreement shall not become effective until
the Optionee accepts this Agreement by returning a copy to the Company completed
and signed below by the Optionee and, if the Optionee is married, by the
Optionee’s spouse.  When the Optionee so accepts this Agreement, this Agreement
shall become effective retroactive to the Date of Grant without the necessity of
further action by either the Company or the Optionee.
 
 
 

  ASPENBIO PHARMA, INC.          
 
By:
      Name        Title             

 

 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A
(To AspenBio Pharma, Inc. Stock Option Agreement)


ASPENBIO PHARMA, INC.
 
NOTICE AND AGREEMENT OF EXERCISE OF OPTION


I hereby exercise my AspenBio Pharma, Inc. Option dated [_________] as to
[________] shares of the common stock (the "Option Shares") of AspenBio Pharma,
Inc. (the "Company") at a purchase price of $[______] per share.  The total
exercise price for these Option Shares is $[________].  Enclosed is payment in
the form of [__________].


Enclosed are the documents and payment specified in Section 3 of my Option
Agreement.


I understand that no Option Shares will be issued unless and until, in the
opinion of the Company, there has been full compli­ance with any applicable
registration requirements of the Securities Act of l933, as amended, any
applicable listing requirements of any securities exchange on which stock of the
same class is then listed, and any other requirements of law or any regulatory
bodies having jurisdiction over such issuance and delivery.  I hereby
acknowledge, represent, warrant and agree, to and with the Company as follows:


 
a.
The Option Shares I am purchasing are being acquired for my own account for
investment purposes only and with no view to their resale or other distribution
of any kind, and no other person (except, if I am married, my spouse) will own
any interest therein.  (Note:  This provision to be included only if issuance of
Option Shares is not registered at the time of exercise.)



 
b.
I will not sell or dispose of my Option Shares in violation of the Securities
Act of 1933, as amended, or any other applicable federal or state securities
laws.



 
c.
I will not sell, transfer, or otherwise dispose of any Option Shares prior to
six months from the Date of Grant.



 
d.
I will report all sales of Option Shares to the Company in writing on a form
prescribed by the Company.



 
e.
I agree that the Company may, without liability for its good faith actions,
place legend restrictions upon my Option Shares and issue "stop transfer"
instructions requiring compliance with applicable securities laws and the terms
of my Option Agreement.



 
f.
If and so long as I am subject to reporting require­ments under Section l6(a) of
the Securities Exchange Act of l934, as amended (the "Exchange Act"), I
recognize that any sale by me or my immediate family of the Company's common
stock may create liability for me under Section l6(b) of the Exchange Act
("Section l6(b)").  Therefore, I have consulted with my counsel regarding the
application of Section l6(b) to this Option.

 
 

 

--------------------------------------------------------------------------------


 
g.
I will consult with my counsel regarding the appli­cation of Section l6(b)
before I sell any shares of the Company's common stock, including the Option
Shares, and I will furnish the Company with a copy of each Form 4 and Form 5
filed by me and will timely file all reports that I may be required to file
under the federal securities laws.



The number of Option Shares specified above, are to be issued in the name or
names set forth below in the left hand column.


 

          (Print Your Name)        Signature               Address (Print Name
of spouse if you wish joint registration)        
 
 
        City, State and Zip Code

 
 
 
 
 

--------------------------------------------------------------------------------


 
           


Options dated [____________________]


I accept this Stock Option Agreement and agree to be bound by all of its
terms.  I acknowledge receipt of a copy of the AspenBio Pharma, Inc. 2002 Stock
Option Plan.
 

  o  I am not married.                 o I am married to        
 
 
          (Optionee Signature)       
 
Address: 
                 
 
Social Security Number: 
   

 
 


I am the spouse of the Advisor.  I have read the Stock Option Agreement, and I
understand that the Option is not transferable.  I agree to be bound by the
Stock Option Agreement insofar as I may have any interest in the Option as the
Advisor’s spouse.




 

       
(Spouse Signature)
 


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

